Citation Nr: 0609050	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-16 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to extension of a temporary total evaluation 
beyond July 31, 2004, based on left total knee replacement 
performed on June 10, 2003.

2.  Entitlement to service connection, to include on a 
secondary basis, for right knee disability.

3.  Entitlement to service connection, to include on a 
secondary basis, for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2004 and September 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The veteran 
testified from the RO before the undersigned, seated in 
Washington, DC, at a videoconference hearing held in January 
2006.

In a December 2004 statement, the veteran raised the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  At 
his January 2006 hearing, he appears to have raised the issue 
of entitlement to an increased rating for left knee 
disability.  These matters are therefore referred to the RO 
for appropriate action.

The issues of entitlement to service connection for right 
knee and low back disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran is service connected for a left knee 
disorder.

2.  On June 10, 2003, the veteran underwent a left total knee 
replacement; he was assigned a temporary total evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5055 for the period from June 10, 2003, to July 31, 2004.


CONCLUSION OF LAW

The criteria for extension of a temporary total rating based 
on a left total knee replacement on June 10, 2003, have not 
been met.  38 U.S.C.A. § 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Code 5055 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide, and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, VA provided the veteran with pre-adjudication 
VCAA notice in June 2004.  While that notice did not inform 
him of the information and evidence necessary to substantiate 
his claim, it advised him as to what evidence he is 
responsible for obtaining and of what evidence VA will obtain 
on his behalf; and advised him to submit any relevant 
evidence in his possession.  The December 2004 statement of 
the case advised him of the information and evidence 
necessary to substantiate his claim. The above notices 
complied with the specificity requirements of  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and of Charles v. 
Principi, 16 Vet. App. 370 (2002).  In any event, as 
discussed in further detail below, the undisputed facts in 
this case render the veteran ineligible for the claimed 
benefit; VA consequently is not required to provide him with 
notice of the information and evidence necessary to 
substantiate the claim, including as to any "downstream" 
issues which may be involved.  See VAOPGCPREC 5-2004; Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent and available records from all relevant 
sources identified by him, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  At 
his January 2006 hearing he indicated that he received 
treatment at a VA facility for his left knee problems in 
2005.  As will be discussed in further detail below, there is 
no legal authority to extend the temporary total evaluation 
at issue in this case.  Any evidence concerning the veteran's 
left knee condition after July 31, 2004, is consequently 
irrelevant to the issue of whether the temporary total 
evaluation assigned from June 10, 2003, to July 31, 2004 may 
be extended.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  The termination of these total ratings are not 
subject to 38 C.F.R. § 3.105(e), and the total rating will be 
followed by appropriate schedular evaluations.  Extensions of 
1, 2 or 3 months beyond the initial 3 months may be made 
under (1), (2) or (3) above.  Extensions of 1 or more months 
up to 6 months beyond the initial 6 months period may be made 
under (2) or (3) above, upon approval of the Adjudication 
Officer.  38 C.F.R. § 4.30 (2005).

Where a service-connected knee receives a prosthetic 
replacement, 38 C.F.R. § 4.71a, Diagnostic Code 5055 provides 
that a 100 percent rating is assignable for 1 year following 
implantation of prosthesis; thereafter a schedular rating is 
assigned, depending on residuals, with a minimum 30 percent 
evaluation.  The 100 percent rating for 1 year following 
implantation of prosthesis will commence after initial grant 
of the 1-month total rating assigned under 38 C.F.R. § 4.30 
following hospital discharge.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055 and Note (1) following Diagnostic Code 5056 (2005).

The record shows that service connection is in effect for a 
left knee disorder.  The veteran underwent a left knee 
operation in February 2003, for which he was assigned a 
temporary total evaluation under 38 C.F.R. § 4.30 until May 
31, 2003; he did not pursue an extension beyond that date.

On June 10, 2003, the veteran underwent a left total knee 
arthroplasty.  He was discharged two days later with advice 
to weight bear as tolerated.  By June 26, 2003, his staples 
had been removed.

In a July 2003 rating decision, the RO assigned the veteran a 
temporary total evaluation based on the June 2003 surgery; 
pursuant to Diagnostic Code 5055 and 38 C.F.R. § 4.30, the RO 
assigned the temporary total evaluation for June 10, 2003, to 
July 31, 2004, with a 30 percent rating assigned effective 
August 1, 2004.

Medical records for the interim period include December 2003 
X-ray studies showing no evidence of loosening, hardware 
failure, or effusion.  In February 2004 the veteran reported 
increased swelling in the knee, without any increased pain or 
instability.  He demonstrated full range of left knee motion, 
with some edema, but no instability.  In June 2004 he 
reported left knee pain and swelling.  Aspiration of fluid in 
the knee revealed no evidence of infection, and the incisions 
were described as well healed.  Diagnostic studies revealed 
no evidence of loosening or acute complications.

In July 2004 the veteran requested an extension of the 
temporary total rating on the basis of certain complications.  
In September 2004 the RO denied extension of the total 
rating, and denied entitlement to a schedular rating in 
excess of 30 percent.  The veteran did not challenge the 
decision as to the proper schedular rating assigned effective 
August 1, 2004.

In his notice of disagreement with the September 2004 
decision, the veteran argues that he is entitled to 
continuation of the temporary total evaluation because the 
Social Security Administration considers him totally 
disabled, and because he is unable to work.

At his January 2006 hearing, the veteran testified that in 
March 2004, his knee was drained in connection with an 
infection, although he denied that any surgery was involved.  
He testified as to his current left knee symptoms.

Given that the temporary total rating was based on a service-
connected replacement of the left knee, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5055 govern the assignment 
of the total rating.  The diagnostic code specifically 
provides for a total rating to be first assigned for one 
month under 38 C.F.R. § 4.30, and then for one year beyond 
that month.  Diagnostic Code 5055 does not authorize any 
extensions of the temporary 100 percent rating, absent 
another prosthetic replacement of the knee.  Moreover, 
38 C.F.R. § 4.30 itself provides for a total rating for a 
maximum period of one year.

In this case, the veteran underwent the knee replacement on 
June 10, 2003.  Pursuant to Diagnostic Code 5055, he was 
assigned a temporary total rating for one month under 
38 C.F.R. § 4.30 (ending July 31, 2003).  He was then 
assigned a temporary total evaluation for one year (from 
August 1, 2003, to July 31, 2004).  He consequently received 
a total rating for the period specified by Diagnostic Code 
5055 or otherwise available under 38 C.F.R. § 4.30, and 
neither provision allows for an extension of the total 
disability rating.  While the SSA may consider him disabled 
for its purposes, this determination has no bearing as to 
whether the veteran's temporary total disability rating may 
be extended.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that, in a case where, as here, the law is dispositive 
of the claim, then the claim must, as a matter of law, be 
denied because of the absence of legal merit or lack of 
entitlement under the law.  Inasmuch as the veteran, based on 
the June 10, 2003 left knee replacement, was assigned a 
temporary total rating for 13 months as required by 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055, and as neither that diagnostic 
code nor 38 C.F.R. § 4.30 or any other provision provides 
legal authority for an extension of the temporary total 
evaluation beyond the 13-month period, the veteran's claim 
must be denied as a matter of law.


ORDER

Entitlement to extension of a temporary total evaluation 
beyond July 31, 2004, based on left total knee replacement 
performed on June 10, 2003, is denied.
.

REMAND

The veteran primarily contends that his left knee disorder 
caused or chronically worsened his right knee and low back 
disorders.  He also argues that his low back disorder may 
have originated in service.

At his January 2006 hearing, the veteran testified that he 
received VA treatment at the Charleston, South Carolina VA 
Medical Center (VAMC) for his right knee and low back 
disorders in 2005.  He also testified that a Dr. Marvo or 
Marva told him it was possible that the current lower back 
disorder was related to service.

Given that the last VA treatment records on file are dated in 
July 2004, the Board finds that the case must be remanded to 
obtain the more recent VA treatment records mentioned by the 
veteran.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
remaining on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

2.  The RO should obtain medical records 
for the veteran from the Charleston, 
South Carolina VAMC for July 2004 to the 
present.

3.  The RO should also advise the veteran 
that a statement from the physician he 
testified had possibly linked his low 
back disorder to service (Dr. Marvo or 
Marva) would be helpful in substantiating 
his claim of entitlement to service 
connection for low back disability. 

4.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order has been conducted and completed in 
full.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative with an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


